Citation Nr: 0924439	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for residuals of heat 
stroke. 

2. Entitlement to an initial compensable rating for post-
traumatic arthritis of the right thumb. 

3. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from 
March 1961 to May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for residuals of a heat 
stroke but granted service connection for (1) tinnitus, which 
was assigned an initial 10 percent disability rating; (2) 
post-traumatic osteoarthritis of the right thumb; and (3) 
bilateral hearing loss, with the latter two being assigned 
initial noncompensable disability ratings. 

Subsequently, a January 2006 rating decision granted service 
connection for hypertension which was assigned an initial 10 
percent disability rating.  

In February 2009, the Veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at San 
Antonio, Texas.  A transcript of that proceeding is of 
record.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Chronic residuals of a heat stroke are not shown. 

2. The Veteran is right handed and has only slight deformity 
and some numbness of a portion of the thumb, slight decrease 
in strength, and decreased range of motion consistent with 
post-traumatic osteoarthritis but he does not have ankylosis 
of either joint of the thumb and can oppose the thumb to the 
tips of all other fingers except for a gap of only 3 
millimeters in opposing the thumb to the right fifth finger. 


CONCLUSIONS OF LAW

1. Chronic residuals of a heat stroke were not incurred in, 
or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2. The criteria for an initial compensable disability rating 
for post-traumatic osteoarthritis of the right thumb are not 
met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 
4.21, 4.31, 4.40, 4.45, 4.59, 4.69, Diagnostic Code 5010-5228 
(2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the claims for initial compensable ratings 
for bilateral hearing loss and for post-traumatic 
osteoarthritis of the right thumb, both stemming from the 
November 2005 grants of service connection, where service 
connection has been granted and a disability rating has been 
assigned, the claims have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to the claim for service connection for residuals of heat 
stroke, a review of the record shows the RO provided the 
Veteran with pre-adjudication VCAA notice by letter, dated in 
July 2005.  He was notified of the evidence needed to 
substantiate a claim for service connection and that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf. 

As for the degree of disability assignable and effective date 
of the claim for service connection, the appropriate notice 
was provided in a letter dated in August 2007. Moreover, as 
the claim of service connection is denied, no disability 
rating and effective date will be assigned as a matter of 
law.  Therefore, there can be no possibility of any prejudice 
to the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473. See VAOPGCPREC 8-
2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the Veteran's service 
treatment records and VA records.  He was afforded VA rating 
examinations of his right thumb. At the travel Board hearing 
the Veteran testified that he was treated after service on 
only one occasion, when seen at an emergency room, for a 
second episode of heat stroke (the first episode having been 
during service). He did provide the name of that medical 
facility, although not the exact date of his emergent 
treatment, but more importantly he did not request that those 
records be obtained and did not indicate that such records 
would establish the existence of chronic residual disability 
from the inservice episode of heat stroke. Accordingly, those 
records have not been obtained. As the Veteran has not 
identified any other available evidence for consideration in 
his appeal, no further assistance to the Veteran is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records revealed that X-rays in 
September 1963 revealed comminuted fractures of the distal 
and proximal phalanxes of the right thumb involving the 
articular surfaces of the interphalangeal joint of the right 
thumb.  X-rays in December 1965 revealed an old healed 
fracture of the distal end of the proximal phalanx associated 
with moderate traumatic arthritic changes and narrowing of 
the joint space. 

An August 1, 1980, clinical record shows that the Veteran was 
returned to duty after having been seen on July 30, 1980, on 
a day when the temperature was in the 90s, for what was 
diagnosed as "heat prostration, resolved."  The listed 
treatment was rest. A subsequent clinical notation, in 
November 1980, noted that he had been hospitalized in August 
1980 for "extreme heat exposure." 

The March 1981 examination for service discharge found no 
pertinent abnormality. In an adjunct medical history 
questionnaire it was noted that the Veteran had been admitted 
for hospitalization in 1980 for heat stroke but had made a 
full recovery and had no complications or sequelae. 

On official examination in September 2005 the Veteran 
reported having had a crushing injury of the right thumb 
during service which now caused pain. The pain occurred 
intermittently, as often as daily, with each occurrence 
lasting for several hours. Flare-ups affected his ability to 
hold items in his hand. He now took Celebrex for this but he 
had not lost any time from work due to this condition. 

On physical examination the Veteran had a level scar at the 
inner aspect of the right thumb which was about 1.2 cms. by 
0.1 cm. with hypopigmentation of less than 6 square inches. 
There was no tenderness, disfigurement, ulceration, 
adherence, instability or tissue loss of the scar. There was 
keloid formation and hyperpigmentation and abnormal texture. 
There was another scar on the lateral aspect of the right 
thumb which was level and was about 0.7 cms. by 0.1 cm. with 
hypopigmentation of less than 6 square inches. There was no 
tenderness, disfigurement, ulceration, adherence, instability 
or tissue loss of the scar. There was keloid formation and 
hyperpigmentation and abnormal texture. He was right hand 
dominant. He could tie his shoelaces with difficulty. He 
could fasten buttons without difficulty. He could pick up a 
piece of paper and tear it without difficulty. On examination 
of hand dexterity, he could approximate the fingertips of the 
fingers of each hand to the proximal transverse crease of the 
palm. Strength in his right hand was slightly reduced. 

Motion of the right thumb was: in radial abduction, to 62 
degrees, at which point pain occurred (with normal motion 
being to 70 degrees); palmar abduction to 60 degrees, at 
which point pain occurred (with normal motion again being to 
70 degrees); flexion of the metacarpophalangeal joint to 38 
degrees, with pain occurring at 45 degrees (and normal motion 
being to 60 degrees); and flexion of the interphalangeal 
joint to 48 degrees, without pain (and with normal motion 
being to 60 degrees). X-rays of the right thumb revealed 
post-traumatic osteoarthritis of the thumb, which was 
advanced at the interphalangeal joint, and to a much lesser 
degree at the metacarpophalangeal joint but there was no 
fracture. There were several irregular bone densities lateral 
to the interphalangeal joint, which were probably old, 
ununited fractures. 

The diagnosis was status post right thumb crushing injury 
with post-traumatic osetoarthritis. The subjective factors 
were a history of arthritis of the right thumb and the 
objective factors were slight deformity of the right thumb 
and radiographic changes consistent with prior trauma. 

A December 2005 reported from Dr. R. notes that the Veteran 
was diagnosed as having hypertension in 1978 and had taken 
medication for it for several years until advised to stop and 
a few days later he was seen in an emergency room for 
extremely elevate blood pressure readings. He had been on 
treatment for hypertension since that time but was 
asymptomatic. He was now taking Lopressor with a good 
response and without side effects. He had also taken Norvasc 
for years and had a good response without side effects. From 
this, his functional impairment was feeling tired and being 
without energy. The hypertension had not caused him to lose 
any time from work. 

On physical examination there were no murmurs, gallops, 
heaves or thrills of the heart. There was no evidence of 
congestive heart failure, cardiomegaly or cor pulmonale. 
There was no ulceration, edema or stasis dermatitis of the 
extremities. There was no clubbing or cyanosis. A chest X-ray 
revealed chronic obstructive pulmonary disease and a prior 
osteotomy of the right distal clavicle. An EKG revealed a 
right bundle branch block. The diagnosis was arterial 
hypertension. It was noted that the right bundle branch block 
was of no clinical significance in relation to his 
hypertension. 

In the Veteran's notice of disagreement (NOD), signed by 
himself and his wife, it was reported that he had experienced 
a tremendous amount of pain in his right thumb for the last 
43 years and his arthritis medication only temporarily 
helped. Celebrex had been removed from this list of 
medications that he could safely take. His right hand 
strength was more than slightly reduced. As to heat stroke, 
when treated at an Intensive Care Unit during service for his 
heat stroke, he had been packed in ice and a physician had 
told he and his wife that he would be more susceptible to 
another episode of heat stroke. So, he had been careful but 
on several occasions he had had known that another episode of 
heat stroke was imminent if he did not take corrective 
action, which he had always done. He stated that when 
hospitalized during service his condition had been referred 
to as an "extreme" heat stroke and he and his wife had been 
warned of further more serious complicating and residuals. 
Because he now had to monitor himself closely he was unable 
to enjoy and join in on some of the functions that other 
could do. 

On VA orthopedic examination in April 2007 it was again noted 
that the Veteran was right hand dominant. His claim file was 
reviewed. The Veteran reported that the last time that a 
physician had touched his right thumb for treatment purposes 
had been during military service. A review of the service 
treatment records revealed that X-rays indicated he had had a 
comminuted fracture of the distal "line" of the proximal 
phalanx of the right thumb and later X-rays in 1965 indicated 
moderate traumatic arthritic changes of narrowing of the 
joint space of the right thumb at the interphalangeal joint. 
From 1965 to 1981 there was no specific information regarding 
any history of treatment. 

The Veteran complained of having numbness of the radial 
aspect of the right thumb for more than 40 years after his 
inservice injury. In the last 12 years he had developed 
arthritis, but the examiner noted that there was evidence of 
arthritis of the right thumb since December 1965.  The 
Veteran did not describe flare-ups. He described the pain in 
his right thumb as being 6 (as compared to the worse pain he 
had ever had). There was no distinctive frequency of 
complaints, although there was significant decrease in range 
of motion of the interphalangeal joint. He reported taking 
Aspirin every day of unknown dosage. He did not particularly 
avoid any activity because of his thumb but was usually 
careful and practiced benign neglect if necessary. He had not 
had surgical intervention, physician guided therapy, or 
prescriptive therapy. He denied any swelling but reported 
having stiffness, weakness, fatigue, and lack of endurance. 
The joint was stable and it did not incapacitate him. He did 
not report any functional or additional limitation secondary 
to decreased range of motion. He did not describe lifting 
problems or deficits in performing home yard activities, nor 
any decrease in participation in these types of activities. 
He worked out at a gym once a week but there was no impact on 
his thumb. 

The Veteran reported that the numbness on the radial aspect 
of his right thumb was an unsettling irritation, but he had 
not had treatment for it. He did not report any deficits in 
his past employment due to his right thumb. He denied 
impairment in activities of daily living, e.g., eating, 
grooming or toilet hygiene. He could lace his shoes, button 
his clothes, put on his belt, and tuck in his shirt without 
impairment. He did not describe any problems with his ability 
to grip or grasp but stated that he had symptoms when using 
power tools, impact tools, and a circular saw. He reported 
taking aspirin 2 to 3 times a week to ameliorate the 
condition and described the condition as tending to have less 
mobility of the right thumb. 

On physical examination the Veteran shook the examiner's hand 
firmly, with 5/5 grasp thumb opposition. There was no 
swelling, redness or atrophy of the thenar eminence of the 
right thumb. He had enlargement of the interphalangeal joint 
with nodularity which was significant for arthritic changes 
and that joint was comparatively asymmetrical. There was a 3 
mm. gap from his right thumb to the small finger when 
attempting opposition but he was able to oppose all other 
fingertips. Active flexion of the interphalangeal joint of 
the right thumb was from zero to 40 degrees and passively it 
was from zero to 45 degrees (whereas left thumb flexion was 
to 90 degrees). Abduction, bilaterally, was from zero to 70 
degrees. After three attempts at right thumb range of motion 
of the interphalangeal joint the Veteran did not report pain 
with flexion and extension, although he displayed limited 
motion. After repetitive motion there were no additional 
limitations other than decreased range of motion without 
secondary complaints of associated pain. 

On continued examination there was a slight radial drift of 
the interphalangeal joint away from the mid-line. The distal 
portion of the nail was slightly elevated in the mid-line, as 
compared to the left thumb, but blanch test was less than 2 
seconds and the thumb nail was clear. Vascularly, the pulses 
of the radial artery were intact and symmetric. 
Neurologically, muscle strength, wrist extension and flexion, 
and finger abduction and adduction were 5/5. The Veteran did 
not report any inhibition of function due to pain. Sensory 
examination revealed that two-point discrimination was intact 
on the thumb. Stress testing to the thumb did not indicate 
subluxation or instability. He had scars across the proximal 
phalanx from the carpometacarpal to the metacarpolphalangeal 
joint which were nontender and well healed. X-rays revealed 
degenerative changes of the interphalangeal joint and the 
metacarpophalangeal joint. The diagnoses were (1) traumatic 
arthritis of the stable right thumb interphalangeal joint, 
(2) osteoarthritis of the right thumb metacarpophalangeal 
joint, due to traumatic arthritis, (3) decreased motion of 
the interphalangeal joint due to diagnoses 1 and 2, and (4) 
healed scars of the radial aspect of the right thumb without 
sequela. 

At the February 2009 travel Board hearing the Veteran 
testified that he had heat stroke during service for which he 
was hospitalized.  His body was packed in ice and a physician 
asked him at that time why he was not on high blood pressure 
medication.  He had replied that several physicians had 
informed him that he had borderline high blood pressure.  
That very day of hospitalization he was started on high blood 
pressure medication and he had taken high blood pressure 
medication continuously since that time.  He believed that 
his episode of heat stroke had initiated his high blood 
pressure.  Page 3 of the transcript.  The Veteran's 
representative pointed out that the Veteran was already 
service-connected for hypertension but alleged that because 
of the past episode of heat stroke the Veteran was now more 
susceptible to having additional episodes of heat stroke.  
Page 4. 

The Veteran testified that when he was hospitalized for heat 
stroke during service he had been informed by a physician 
that in the future he would be more susceptible to having 
additional episodes of heat stroke, particularly because the 
Veteran's inservice event had been an extreme episode of heat 
stroke. Page 4.  As a result, the Veteran had learned over 
the years to pace himself and no get too warm and even his 
wife cautioned him about this.  For example, once, in about 
1983, he had been outside on a summer day and when he came 
back to his office he felt woozy and nauseous, resulting in 
his having to go to an emergency room and being hospitalized 
for a minor heat stroke.  These (the stated inservice and 
postservice) episodes were the only times that he had to be 
hospitalized.  He felt that he should be granted service 
connection because of his increased risk of having another 
episode of heat stroke.  Page 5.  He was now taking two 
medications for hypertension and three for heart problems.  
Page 6.  He had mentioned his two episodes of heat stroke to 
physicians and had been advised to take it easy.  This did 
not prevent him from working but definitely slowed him down.  
Page 18.  At the time of his postservice (second) episode of 
heat stroke, during his treatment at the Breckenridge 
Hospital in Austin, he had been given an "IV" of some 
fluid.  Page 18. 

As to his right thumb, the Veteran testified that in 1963 he 
sustained a crushing injury.  He now had had numbness on the 
outside of the thumb since then.  He had been told that he 
would always have some problems with the resultant scar 
tissue, and now that side of his thumb was very numb and he 
had diminished dexterity.  Page 6.  He also had slight, but 
not excruciating, pain in that thumb. It was noted that the 
area indicated by the Veteran was about 1 centimeter from the 
medial crease of his palm to the maximum.  It did not hurt to 
make a fist or to grab something.  Page 7.  He was right 
handed.  He had no problem picking up a cup of coffee.  The 
right thumb was a little larger than the left thumb and he 
could not bend it as well.  His primary symptoms were 
numbness on one side of the right thumb and pain.  Page 8.  
Upon demonstration, it was noted and stated that the Veteran 
could not move the distal interphalangeal joint of the right 
thumb.  He had been told that he had arthritis.  Page 9.  
When asked if his right thumb scar was painful to touch he 
stated that he had numbness on the inside of his thumb but 
not the outside.  Page 10.  Changes in the weather affected 
his right thumb, with cold weather causing stiffness and 
substantial decrease in motion.  Pages 16 and 17.  The 
strength in his right thumb was easily diminished.  Page 17.  

Residuals of a Heat Stroke

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). 

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
cardiovascular disease, if manifest to a compensable degree 
within the year after service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The service treatment records reflect treatment of the 
Veteran on only one occasion for heat stroke and are 
otherwise negative for complaints or treatment referable to 
chronic residuals of a heat stroke or any symptoms reasonably 
attributable thereto. In fact, at service discharge it was 
noted that he had made a full recovery and there were no 
sequelae. Therefore, no chronic residuals of a heat stroke 
were noted during service.

The Veteran has had only a single isolated episode of heat 
stroke after military service and otherwise has neither 
sought nor received treatment for heat stroke. In addition, 
post-service medical records are negative for diagnosed 
residuals of a heat stroke. The testimony of the Veteran and 
the statements of he and his wife that he was told that he 
would be more susceptible to future episodes of heat stroke 
are not competent for the purpose of establishing the 
existence of current chronic and residual disability because 
this history is filtered through their lay sensibilities. 
When the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a lay 
account of past medical information, and filtered through 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. 
App. 4 (1993); and Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

Competent medical evidence is from one qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions (including sound medical 
principles in medical treatises, and statements in 
authorative medical and scientific articles, and research 
reports or analyses), while lay evidence is competent if from 
one with knowledge of facts or circumstances that can be 
observed and described by a lay person but which does not 
require specialized education, training, or experience.  
38 C.F.R. § 3.159(a)(1), (2).  

Moreover, neither the Veteran nor his wife have stated that 
he now has some distinct and chronic observable symptoms 
disability. To the extent that he testified that his 
inservice heat stroke caused hypertension, he is already 
service-connected for hypertension on the basis on inservice 
incurrence and not on the basis of there being any medical or 
etiological connection between the hypertension and his 
inservice heat stroke. Further, to the extent that he 
suggests that he had cardiovascular disease, for which he has 
indicated that he takes medication, there is no competent 
evidence of the existence of such cardiovascular disease, the 
time of its onset, or any connection between any 
cardiovascular disease and his military service, including 
his inservice episode of heat stroke. 

Without a finding that the Veteran has chronic residuals of a 
heat stroke, service connection for such a disability cannot 
be awarded. See Brammer, 3 Vet. App. at 225 (in the absence 
of proof of a present disability, there can be no valid 
claim). Consequently, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
chronic residuals of a heat stroke, and the reasonable doubt 
doctrine is not for application. 



Right Thumb Post-traumatic Osteoarthritis

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis under Diagnostic 
Code 5003 which, in turn, is rated based on limitation of 
motion rated under the appropriate Diagnostic Codes for the 
specific joints involved.  Where, however, the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, painful motion, weakened movement, 
and fatigability are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  Painful motion of a joint with peri-articular 
pathology is to be at rated at least at the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  

38 C.F.R. § 4.71a provides as to evaluation of ankylosis of 
the thumb:

(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either 
is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or 
through proximal phalanx. 

(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. 

(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.  

(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
favorable ankylosis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, ankylosis of 
the thumb of the hand of either the major or minor extremity 
in a favorable position warrants a 10 percent rating and when 
in an unfavorable position a 20 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 when there is 
limitation of motion of the thumb of the hand of either the 
major or minor extremity with a gap of less than one inch 
(2.5 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
disability rating is warranted.  With a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers a 10 
percent disability rating is warranted; and with a gap of 
more than 2 inches (5.1 cm.) a 20 percent rating is 
warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5152 provides that as to 
amputation of the thumb of the major (dominant) hand, 
amputation at the distal joint or through the distal phalanx 
warrants a 20 percent rating; amputation at the 
metacarpophalangealjoint or through the proximal phalanx, a 
30 percent rating is warranted; and amputation with 
metacarpal resection warrants a maximum rating of 40 percent. 

Analysis

The Veteran, who is right handed, does not have any ankylosis 
of the joints of the right thumb. The evidence at the hearing 
that the Veteran was unable to move the interphalangeal joint 
of the right thumb is rebutted by the clear evidence of the 
2005 and 2007 VA rating examinations which found that he does 
have motion of that joint. Further, he does not have the 
required degree of limitation of motion of motion of the 
right thumb, i.e., being unable to use his thumb to touch the 
other fingers of that hand with the exception of the fifth 
finger with a gap of less that one inch, the criteria for a 
compensable evaluation based on limitation of motion are not 
met.  Also, the recent examination found that on repetitive 
motion testing he did have limitation of motion but did not 
report any pain and there were no additional limitations. 

The Board has considered the testimony but the VA records are 
negative for treatment for right thumb disability.  The 
Veteran does have numbness on a portion of the right thumb 
and slight deformity as well as decreased range of motion 
consistent with the arthritis at the interphanlangel joint. 
However, the resultant scaring is asymptomatic and there is 
no vascular impairment or other neurological abnormalities. 
Moreover, the most recent examination found that he did not 
have flare-ups of impairment and that there was essentially 
only minimal, if any, actual functional impairment. So, the 
Board finds that the testimony does not out weigh the 
findings on the VA examinations that the Veteran had no 
significant functional impairment due to the right thumb 
fracture residuals.  

Both VA rating examinations found that the Veteran has 
essentially normal use of the right thumb for the activities 
of daily living. Accordingly, an initial compensable rating 
is not warranted. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required. Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

Service connection for residuals of heat stroke is denied. 

An initial compensable rating for post-traumatic arthritis of 
the right thumb is denied. 


REMAND

At the February 2009 travel Board hearing, as to the 
Veteran's bilateral hearing loss, he testified that he had 
last had an evaluation of his hearing loss in April 2007 but 
that the severity of his hearing loss had progressed since 
that time. Page 10. He had difficulty hearing his wife speak 
and even had difficulty hearing characters in a movie or on 
television speak. Pages 11 and 12. He did not use hearing 
aids. Page 12. 

A reexamination is necessary to verify the current severity 
because the Veteran's testimony indicates the possibility 
that there has been a material change in the severity of the 
bilateral hearing loss. See 38 C.F.R. § 3.327 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiology examination to determine 
whether the current degree of his 
bilateral hearing loss. If needed, the 
claims folder should be made available 
to the examiner. 

VA audiologist must fully describe the 
functional effects caused by a hearing 
disability in his or her final report 
in accordance with the holding in 
Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007). 

2. After the above development has been 
completed, adjudicate the claim for an 
initial compensable rating for 
bilateral hearing loss. If the benefit 
sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


